Mr. Justice HerNÁNdez,
after stating the foregoing facts, ' delivered the opinion of the court.
The Judicial Order of March 5, 1899, as amended by the order of the 20th of the same month, provides in its first article that contracts for the conveyance of property entered into after the abolition of the tax on transfers of absolute- dominion, without consideration or on an unlawful pretext, but effected with the intention of preventing the creditors of either of the parties from making good their claims against such property, shall be considered simulated contracts; and in its second-article it is provided that under the preceding article will be comprised all contracts for the transfer of property effectéd by persons liable at the time for other than mortgage debts, or by persons engaged to guarantee the debts of others, if, upon the execution of said contracts, the notary should not certify in the deed that the price had been delivered in his presence; or unless a deposit in cash has been made in some bank or other institution to the satisfaction of their creditors, covering the full amount of said obligations; or unless sufficient property to meet the same has been retained by said debtors.
The contract of purchase and sale of 50 cuerdas of land entered into by Pedro Rivera Collazo as vendor, and Francisco D. Córdova as purchaser, embodied in the public instru*318ment executed before the notary of Utuado on August 7,1900, Collazo stating that he had received from Córdova, prior to the execution of said deed, the agreed price of $1,800, American gold, was without consideration inasmuch as the plaintiff, finding it impossible to prove the delivery of the sum, has undertaken to show that the price was paid with two promissory notes of the value of 1,500 pesos each which the vendor, Rivera Collazo, had issued in favor of his brother, Manuel Práxedes, at the time of purchasing from him, by deed of February 6, 1897, his interest in the ownership of an estate which both brothers had acquired from their parents, which notes were indorsed in favor of Francisco D. Córdova and were produced on the trial, without Córdova having accomplished his purpose; for apart from .the fact that such documents are at variance with the deed of August 7, 1900, in which no reference to them is made, article 1227 of the former Civil Code, applicable to the case, prescribes that the date of a private document shall not be computed with respect to a third person except from the day on which it may have been incorporated or recorded in a public registry, from the death of one of those who signed it, or from the day on which it is delivered to a public official by reason of his office. • Furthermore, the verity of said promissory notes cannot be considered as established by the statements of Manuel Práxedes Rivera and Manuel Martínez Mora, the -former of whom is an interested party and the other an intimate friend of the two brothers, Pedro and Manuel Práxedes Rivera.
The personal claims for which Pedro Rivera Collazo was liable at the time he executed in favor of Francisco D. Cór-dova the deed of August 7, 1900, which serves as the basis of the intervention proceedings, are superior in value to the property remaining to Rivera Collazo to meet his obligations, if the different elements of proof introduced in the suit are considered together, and if consideration be given to the great diversity respecting said value between the expert opinions *319expressed; which opinions the court, according to article 631 of the Law of Civil Procedure, shall consider according to the rules of sound judgment, without being obliged to subject itself to the same. For all of these reasons, and the notary-before whom the deed of August 7, 1900, was executed not having certified to the delivery of the price, and Pedro Rivera Collazo having failed to deposit in cash to the satisfaction of his creditors, the total amount of his personal obligations on the date mentioned, it is clear that the contract embodied in the said deed was a simulated one, not only according to article 1, but also in compliance with article 2 of the judicial order previously cited.
In corroboration of the simulation of the contract of purchase and sale involved in the case comes the testimony of Manuel Tguina Fuentes, who affirms that subsequent to the execution of said contract Pedro Rivera Collazo- and Francisco D. Cordova offered to pay the creditors of Rivera Co-llazo with the lands of the latter, including those sold to Cor-dova, and the testimony of Rivera Collazo himself, who does not deny but declares that he cannot state exactly whether the offer embraced the lands sold to Cordova.
According to article 1275 of the former Civil Code contracts without a consideration, or with an unlawful consideration, do not produce any effect whatever; and therefore, the contract of purchase and sale entered into by Pedro Rivera Collazo and Francisco D. Cordova being without a consideration, and having been made in fraud of Santisteban Cha-varri & Company, it should be declared null and void.
The complaint having been dismissed, and the counterclaim interposed by the commercial firm of Santisteban Cha-varri & Company being subsidiary, it is unnecessary to make any ruling with respect to said counterclaim.
In view of the legal provisions which have b.een cited, and rule 63 of General Orders No. 118, series of 1899, we adjudge that, affirming where proper, and reversing as to the rest, the *320judgment appealed from, we ought to declare, and do declare, null and void the deed of purchase and sale of lauds executed August 7, 1900, by Pedro Rivera Collazo and Francisco D. Cordova; and, therefore, that the proceedings in intervention of ownership do not lie, the costs in both courts to be paid by Francisco D. Córdova. The record of said deed in the Registry of Property of Arecibo is ordered to be cancelled and the suspension of the compulsory proceedings in the exe-cutory .action in which the present proceeding originated is ordered to be raised, the record to be returned to the Arecibo court with the proper certificate.
Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.